DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant is advised that should claim 10 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 10 and 19 both depend from claim 1 and are identical in scope.  It is assumed that claim 19 should depend from claim 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wey et al. (US PGPub No 2007/0117505) (“Wey”).

Referring to claim 1:  Wey teaches an elongate first panel section (item 110) that includes a multiplicity of discrete air passages (item 120); wherein the multiplicity of discrete air passages of the elongate first panel section is bounded by a top panel portion (item 182) and a base panel portion (item 184) located opposite the top panel portion; and an elongate second panel section (item 210, figure 22) that includes a multiplicity of discrete air passages; wherein the multiplicity of discrete air passages of the elongate second panel section is bounded by a top panel portion (item 182) and a base panel portion (item 184) located opposite the top panel portion; wherein a bottom surface of the base panel portion of the elongate first panel section faces a top surface of the top panel portion of the elongate second panel section (figure 16); wherein an adhesive (paragraph 0051) is located between the bottom surface of the base panel portion of the elongate first panel section and the top surface of the top panel portion of the elongate second panel section which holds the bottom surface of the base panel portion of the elongate first panel section and the top surface of the top panel portion of the elongate second panel section together.  Wey does not teach wherein at least one of the bottom surface of the base panel portion of the elongate first panel section and the top surface of the top panel portion of the elongate second panel section has been subject of a corona treatment; and wherein a polyurethane reactive (PUR).  However, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use PUR adhesive, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  PUR adhesive would be obvious to use based on their known strengths and quick set time.

Referring to claim 2:  Wey teaches all the limitations of claim 1 as noted above.  Additionally, Wey teaches an elongate third panel section that includes a multiplicity of discrete air passages, wherein the multiplicity of discrete air - 32 -Attorney Docket No. 10002465/301275 passages of the elongate third panel section is bounded by a top panel portion and a base panel portion located opposite the top panel portion, wherein a bottom surface of the base panel portion of the elongate second panel section faces a top surface of the top panel portion of the elongate third panel section, an adhesive is located between the bottom surface of the base panel portion of the elongate second panel section and the top surface of the top panel portion of the elongate third panel section which holds the bottom surface of the base panel portion of the elongate second panel section and the top surface of the top panel portion of the elongate third panel section together (figure 22).  Wey does not teach wherein at least one of the bottom surface of the base panel portion of the elongate second panel section and the top surface of the top panel portion of the elongate third panel section has been subject of a corona treatment, a PUR adhesive. However, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use PUR adhesive, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  PUR adhesive would be obvious to use based on their known strengths and quick set time.

Referring to claims 3 and 4:  Wey teaches all the limitations of claims 1 and 2 as noted above.  Wey does not teach both the bottom surface of the base panel portion of the elongate first and second panel section and the top surface of the top panel portion of the elongate second and third panel section have been subject of the corona treatment.  However, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Referring to claim 6:  Wey teches all the limitations of claim 1 as noted above.  Additionally, Wey teaches the elongate first panel section and elongate second panel section are not held together by a mechanical fastener (figure 11).

Referring to claim 7:  Wey teaches all the limitations of claim 1 as noted above.  Additionally, Wey teaches the venting device is sized to cover an opening located on a roof (Abstract).

Referring to claim 8:  Wey teaches all the limitations of claim 1 as noted above.  Additionally, Wey teaches the elongate first panel section and elongate second panel section are composed of a high-density polyethylene plastic (paragraph 0047, lines 21-22).

Referring to claim 9:  Wey teaches all the limitations of claim 1 as noted above.  Additionally, Wey teaches the PUR adhesive located between the bottom surface of the base panel portion of the elongate first panel section and the top surface of the top panel portion of the elongate second panel section holds the bottom surface of the base panel portion of the elongate first panel section and the top surface of the top panel portion of the elongate second panel section together in an outdoor environment (figure 22 and Abstract).

Referring to claim 10:  Wey teaches all the limitations of claim 1 as noted above.  Wey does not specifically teach at least one line of PUR adhesive extends at least a portion of a length of the elongate first panel section and the elongate second panel section.  However, it would have been obvious to extend a line of adhesive along a portion or the entire length of the panel section in order to seal the two components together.

Referring to claim 11:  Wey teaches all the limitations of claim 10 as noted above.  Wey does not teach a plurality of lines of PUR adhesive extends at least a portion of the length of the elongate first panel section and the elongate second panel section.  However, it would have been obvious to one of ordinary skill to recognize that a plurality of adhesive lines would create a stronger bond as well as distributing adhesion over a larger surface area of the panels.

Referring to claim 12:  Wey teaches an elongate first panel section (item 110); wherein the elongate first panel section includes a top panel portion (item 182) and a base panel portion (184) located opposite the top panel portion; and an elongate second panel section (item 210); wherein the elongate second panel section includes a top panel portion (item 182) and a base panel portion (item 184) located opposite the top panel portion; wherein a bottom surface of the base panel portion of the elongate first panel section faces a top surface of the top panel portion of the elongate second panel section (figure 16); and wherein an adhesive (paragraph 0057) is located between the bottom surface of the base panel portion of the elongate first panel section and the top surface of the top panel portion of the elongate second panel section which holds the bottom surface of the base panel portion of the elongate first panel section and the top surface of the top panel portion of the elongate second panel section together. Wey does not teach a polyurethane reactive (PUR) adhesive.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use PUR adhesive, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  PUR adhesive would be obvious to use based on their known strengths and quick set time.

Referring to claim 13:  Wey teaches all the limitations of claim 12 as noted above.  Wey does not teach at least one of the bottom surface of the base panel portion of the elongate first panel section and the top surface of the top panel portion of the elongate second panel section has been subject of a corona treatment.  However, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Referring to claim 14:  Wey teaches all the limitations of claim 12 as noted above.  Additionally, Wey teaches an elongate third panel section that includes a top panel portion and a base panel portion located opposite the top panel portion, wherein a bottom surface of the base panel portion of the elongate second panel section faces a top surface of the top panel portion of the elongate third panel section, and wherein adhesive is located between the bottom surface of the base panel portion of the elongate second panel section and the top surface of the top panel portion of the elongate third panel section which holds the bottom surface of the base panel portion of the elongate second panel section and the top surface of the top panel portion of the elongate third panel section together (figure 22 and paragraph 0051). Wey does not teach wherein at least - 35 -Attorney Docket No. 10002465/301275 one of the bottom surface of the base panel portion of the elongate second panel section and the top surface of the top panel portion of the elongate third panel section has been subject of a corona treatment and the adhesive is a PUR adhesive.  However, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use PUR adhesive, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  PUR adhesive would be obvious to use based on their known strengths and quick set time.

Referring to claim 15:  Wey teaches all the limitations of claim 13 as noted above.  Wey does not specifically teach both the bottom surface of the base panel portion of the elongate first panel section and the top surface of the top panel portion of the elongate second panel section have been subject of the corona treatment.  However, the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Referring to claim 17:  Wey teaches all the limitations of claim 12 as noted above.  Additionally, Wey teaches the elongate first panel section and elongate second panel section are composed of a high-density polyethylene plastic (paragraph 0047, lines 21-22).

Referring to claim 18:  Wey teaches all the limitations of claim 12 as noted above.  Additionally, Wey teaches the PUR adhesive located between the bottom surface of the base panel portion of the elongate first panel section and the top surface of the top panel portion of the elongate second panel section holds the bottom surface of the base panel portion of the elongate first panel section and the top surface of the top panel portion of the - 36 -Attorney Docket No. 10002465/301275 elongate second panel section together in an outdoor environment (figure 22 and Abstract).

Referring to claim 19:  Wey teaches all the limitations of claim 1 as noted above.  Wey does not specifically teach at least one line of PUR adhesive extends at least a portion of a length of the elongate first panel section and the elongate second panel section.  However, it would have been obvious to extend a line of adhesive along a portion or the entire length of the panel section in order to seal the two components together.

Referring to claim 20:  Wey teaches all the structural limitations of the instant claim as noted in the rejections above.  Additionally, it would have been obvious to one of ordinary skill to recognize that Wey would teach providing the elements and connecting them together with the application of adhesive as in the instant claim in order to arrive at the Wey final ridge vent.

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635